NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LONNY R. WESTERN,                               No.    18-56039

                Plaintiff-Appellant,            D.C. No.
                                                2:16-cv-09527-JFW-AS
 v.

UNUM LIFE INSURANCE COMPANY                     MEMORANDUM*
OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                           Submitted February 6, 2020**
                              Pasadena, California

Before: THOMAS, Chief Judge, and WARDLAW and NGUYEN, Circuit Judges.

      Lonny Western appeals the district court’s judgment, entered in favor of

Unum Life Insurance Co. of America after a bench trial, on Western’s claims for

benefits, declaratory relief, and breach of fiduciary duty under the Employee



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Retirement Income Security Act (“ERISA”). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      1. The district court correctly applied a de novo standard of review. See

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). There is no

evidence that the district court deferred to Unum’s coverage decisions.

      2. The district court did not clearly err by finding that Western was no

longer disabled as of March 12, 2015. Silver v. Exec. Car Leasing Long-Term

Disability Plan, 466 F.3d 727, 732–33 (9th Cir. 2006) (“Where . . . a district court

has conducted a de novo review of an ERISA plan administrator’s decision, we

review the court’s factual findings only to determine whether they are ‘clearly

erroneous.’” (quoting Kearney v. Standard Ins. Co., 175 F.3d 1084, 1095 (9th Cir.

1999) (en banc))).

      The district court appropriately focused its analysis on whether Western was

disabled by cognitive deficits. See Jordan v. Northrop Grumman Corp. Welfare

Benefit Plan, 370 F.3d 869, 880 (9th Cir. 2004), overruled on other grounds as

recognized by Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666, 673–

74 (9th Cir. 2011). And the record supported its finding that he was not: two

neuropsychologists, including one referred to Western by his primary physician,

evaluated Western and found that his cognitive abilities were intact. Further, it

was not clear error for the district court to credit the opinions of Unum’s doctors


                                          2
over those of Western’s personal physicians. See Williby v. Aetna Life Ins. Co.,

867 F.3d 1129, 1137 (9th Cir. 2017) (explaining that a court reviewing a benefits

denial need not “accord special weight to the opinions of a claimant’s physician”)

(citation omitted).

      3. The district court did not err by dismissing Western’s claim for breach of

fiduciary duty. See Arizona ex rel. Goddard v. Harkins Amusement Enters., Inc.,

603 F.3d 666, 669 (9th Cir. 2010). The claim is based on the allegation that Unum

wrongfully terminated Western’s benefits, but Unum’s termination of benefits was

not wrongful.

      AFFIRMED.




                                         3